Citation Nr: 1038001	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  07-26 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina



THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 
percent for degenerative disc disease of the lumbar spin on an 
extraschedular basis, pursuant to 38 C.F.R. § 3.321(b).

2.  Entitlement to an initial disability rating in excess of 70 
percent for posttraumatic stress disorder (PTSD) on an 
extraschedular basis, pursuant to 38 C.F.R. § 3.321(b).



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1969 to September 
1971 and from February 2003 to April 2004.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  

When this case was previously before the Board in October 2009, 
it was decided in part and remanded in part.  While disability 
ratings in excess of 20 percent and 70 percent for degenerative 
disc disease and PTSD were denied, the Board remanded for 
consideration of extraschedular ratings.  The case has since 
returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran's service-connected lumbar spine disability has 
not resulted in an exceptional or unusual disability picture so 
as to render impractical the application of the regular schedular 
standards.

2.  The Veteran's service-connected PTSD has not resulted in an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an extraschedular evaluation for 
degenerative disc disease of the lumbar spine have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321(b)(1) 
(2009).

2.  The criteria for an extraschedular evaluation for PTSD have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
3.321(b)(1) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under the 
VCAA by letters mailed in July 2004 for the Veteran's lumbar 
spine claim, and September 2004 for the Veteran's PTSD claim, 
both prior to the initial adjudication of the claims.  While 
notice of the disability-rating and effective-date elements of 
the Veteran's claims was not sent until September 2006, and 
notice of the requirements for extraschedular consideration were 
not sent until October 2009, after the initial adjudication, the 
Board finds that the Veteran has not been prejudiced by the 
timing of these letters.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development of the record, the originating agency 
readjudicated the Veteran's claims in June 2010.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be 
cured by a new VCAA notification followed by a readjudication of 
the claim).  There is no indication or reason to believe that the 
ultimate decision of the originating agency on the merits of the 
claims would have been different had complete VCAA notice been 
provided at an earlier time.

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA and private medical records have been obtained.  The 
Veteran has not identified any outstanding evidence, to include 
medical records, that could be obtained to substantiate the 
claims.  The Board is also unaware of any such outstanding 
evidence.

As noted in the Introduction, the Veteran's claims were remanded 
in October 2009.  The purpose of this remand was to provide the 
Veteran with completed VCAA notice, to include notice regarding 
the requirements for establishing entitlement to a higher rating 
under 38 C.F.R. § 3.321(b)(1).  Thereafter, the RO/AMC was 
instructed to consider submitting these claims to the Under 
Secretary for Benefits or Director of Compensation and Pension 
Service for an extraschedular evaluation.  

The record reflects that the Veteran was sent proper VCAA notice, 
including notice of the requirements for extraschedular 
consideration under 38 C.F.R. § 3.321(b)(1).  Then, the case was 
submitted to the Director of Compensation and Pension Service.  
The Director's response is associated with the claims folder.  
Thus, all of the Board's remand instructions have been 
substantially complied with.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance).

In sum, the Board is satisfied that any procedural errors in the 
originating agency's development and consideration of the claims 
were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.

Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).

Ordinarily, the VA Rating Schedule will apply unless there are 
exceptional or unusual factors, which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  Under those circumstances, where the schedular 
evaluations are found to be inadequate, a veteran may be awarded 
a rating higher than that encompassed by the schedular criteria.  
38 C.F.R.                  § 3.321(b)(1)(2009).  According to the 
regulation, an extraschedular disability rating is warranted upon 
a finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards.  Id.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected PTSD and lumbar spine disabilities.  The Board 
has found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical histories 
and findings pertaining to these disabilities.

The Veteran was granted service connection for degenerative disc 
disease in an August 2005 rating decision.  A 20 percent rating 
was assigned, effective April 23, 2004.  He was granted service 
connection for PTSD in a February 2009 rating decision and 
assigned a 50 percent rating also effective April 23, 2004.  The 
Veteran appealed these ratings, contending that the severity of 
his disabilities warranted a higher rating.  When this case was 
previously before the Board, the Board determined that an 
increased rating of 70 percent, but no higher, for PTSD was 
warranted, while denying a rating in excess of 20 percent for his 
degenerative disc disease.  The issue remaining on appeal is 
whether an increased rating on an extraschedular basis is 
warranted for either disability.

In response to his initial claim for service connection, the 
Veteran was afforded a VA orthopedic examination in June 2005.  
At that time, the Veteran reported that he had been employed at a 
data entry job with a bank for about 15 years.  He indicated that 
he had missed about 10 days of work last year because of doctor 
appointments; however, he was still able to perform his job.  He 
noted that prolong sitting for more than 45 minutes aggravated 
his back pain, after which he had to stand up and move around.  
The Veteran further reported that he was able to perform the 
activities of daily living.  He reported no hospitalizations due 
to his back disability.  Upon physical examination, the examiner 
noted that the Veteran used a cane and could walk 100 yards at a 
time.  There was no evidence of muscle spasm, tenderness, 
guarding, or ankylosis.  Range of motion testing revealed flexion 
to 50 degrees with pain at 35 degrees.  Extension was to 10 
degrees with pain at the endpoint of the motion.  Lateral bending 
to the left and right were each to 15 degrees with pain at the 
endpoint of the motion.  Right rotation was to 20 degrees, while 
left rotation was to 22 degrees.  There was no loss of motion 
upon repetition secondary to pain, weakness, or lack of 
endurance.  After a physical examination and X-ray results, the 
examiner concluded by diagnosing the Veteran with degenerative 
joint disease of the lumbar spine.  The examiner determined that 
the Veteran was capable of working as a clerk and was capable of 
sedentary work, but he could not lift more than 20 pounds or 
carry more than 25 pounds.

During a VA psychiatric examination in July 2008, the Veteran 
reported symptoms of severe anxiety and depression, as well as 
irritability, decreased energy, increased startle response, 
hypervigilance, panic attacks and decreased concentration.  The 
Veteran was diagnosed with PTSD and panic disorder and depressive 
disorder mainly secondary to his PTSD.  The examiner found that 
the Veteran's PTSD resulted in moderate impairment in the 
occupational realm, with reduced reliability and productivity.  
He found major impairment in the social realm.  Private medical 
records from Dr. J. from 2008 and 2009 note that the Veteran was 
treated with anti-depressant and anti-anxiety medications.  He 
noted that the Veteran experienced symptoms of suicidal thoughts, 
depression, irritability, and difficulty sleeping.

Statements from the Veteran's coworkers indicate that the Veteran 
experienced difficulty moving heavy boxes.  An April 2009 
performance evaluation from the Veteran's employer noted that the 
Veteran had received an unacceptable rating for the past 12 
months, and he received a warning.  A November 2009 report from 
Dr. J. notes that the Veteran reported that he had to retire from 
his job.  He described symptoms of paranoia, uncomfortability, 
and feeling unsafe.  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the U.S. Court 
of Appeals for Veterans Claims (Court) explained how the 
provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the 
Court stated that the determination of whether a claimant is 
entitled to an extraschedular rating under 38 C.F.R. § 3.321 is a 
three-step inquiry.  First, it must be determined whether the 
evidence presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  In this regard, the Court indicated 
that there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule for 
that disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as "marked interference with employment" and "frequent 
periods of hospitalization."  Id.

Third, when an analysis of the first two steps reveals that the 
rating schedule is inadequate to evaluate a claimant's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service (CPS) to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of an 
extraschedular rating.  Id.

The Board has first considered whether the evidence presents such 
an exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate.  
As noted above, after the Veteran's 2008 VA psychiatric 
examination, the examiner determined that the Veteran's 
psychiatric disability resulted in moderate impairment in the 
occupational realm.  Symptoms such as severe anxiety and 
depression, as well as irritability, decreased energy, increased 
startle response, hypervigilance, panic attacks and decreased 
concentration were noted.  Based on these findings, the Board has 
determined that the Veteran's current 70 percent disability 
rating adequately contemplates his psychiatric disability 
picture.  The Board notes that the Schedule of Ratings for Mental 
Disorders, codified at 38 C.F.R. § 4.130 provides that a higher 
100 percent ratings is warranted for total occupational and 
social impairment due to such symptoms as persistent delusions or 
hallucinations, disorientation to time and place, or grossly 
inappropriate behavior.  However, in this case, the evidence does 
not demonstrate that the criteria for such higher evaluations is 
warranted, as total social and occupational impairment has not 
been shown.  This weighs against a finding that the disability 
picture is so severe as to be beyond contemplation under the 
regular rating schedule.

As for the Veteran's lumbar spine disability, while the Veteran 
was only able to flex to 50 degrees, he still retained 
significant range of motion.  Currently, the Veteran's 20 rating 
for degenerative disc disease of the spine adequately 
contemplates the disability picture that has been presented.  In 
this regard, the Board notes that the General Rating Formula for 
Diseases and Injuries of the Spine, codified at 38 C.F.R. § 
4.71a, provides for higher evaluations for more severe symptoms 
associated with the spine, including a 100 percent rating for 
unfavorable ankylosis.  However, in this case, the evidence does 
not demonstrate that the criteria for such higher evaluations, 
such as those for more limited ranges of motion for example, have 
been shown.  As with the Veteran's PTSD, this too weighs against 
a finding that the disability picture is so severe as to be 
beyond contemplation under the regular rating schedule.

Moreover, the evidence does not demonstrate such an exceptional 
disability picture exhibiting such factors as "marked 
interference with employment" and "frequent periods of 
hospitalization."  While the above evidence unquestionably shows 
that the Veteran's service-connected lumbar spine and PTSD 
disabilities have had an adverse impact on his occupation, this 
alone is not sufficient to warrant the assignment of an 
extraschedular rating, which is premised on an exceptional or 
unusual disability picture.  Loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  See 
38 C.F.R. §§ 3.321(a), 4.1 (2009).  Indeed, 38 C.F.R. § 4.1 
specifically states that "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).  Thus, in order for an 
extraschedular rating to be assigned, there must be something 
more that creates an exceptional set of circumstances so as to 
warrant deviation from the standard schedular rating criteria.

Here, regarding the Veteran's back and psychiatric complaints, 
the evidence of record demonstrates some difficulties in his 
ability to work but nothing exceptional or unusual.  While the 
Veteran missed many days of work, the objective medical evidence 
of record demonstrates that the Veteran is still capable of 
sedentary work and has not been found to have total occupational 
impairment.

To the extent the Veteran's disabilities cause some difficulty in 
mobility and limited range of motion due to pain, and difficulty 
with symptoms of anxiety and depression, these factors were 
considered in the assignment of his current disability ratings 
under the schedular rating criteria, which take into account 
symptoms such as limited motion and suicidal ideation when 
computing the levels of disability.  See 38 C.F.R. §§ 4.71a, 
4.130 (2009).  Thus, the Board finds that the record indicates 
that the Veteran's lumbar spine disability and PTSD have not 
resulted in any occupational impairment or industrial impairment 
that would be in excess of that contemplated by the assigned 
rating.  

Moreover, the evidence of record does not suggest, and the 
Veteran does not expressly assert, that there are any other 
factors other than interference with employment, such as frequent 
hospitalizations, that could be deemed to be exceptional or 
unusual about his disabilities.  In fact, the VA examinations 
reported no hospitalizations due to the Veteran's lumbar spine or 
PTSD disabilities.  The claims file is otherwise without 
indication of frequent periods of hospitalization attributable to 
his service-connected disabilities.

It is important to note that, after the matter was remanded for 
additional development in October 2009, the claims were referred 
for an extraschedular rating to the Director of CPS in accordance 
with the Boards remand instructions.  In a March 2010 letter, the 
Director of CPS indicated that he had reviewed the Veteran's 
claims file and concluded that an extraschedular evaluation for 
his PTSD and back disabilities was not warranted.  

Given the facts discussed above, the Board is ultimately inclined 
to agree with the decision of the Director of CPS and finds that 
the Veteran's symptoms do not warrant an extraschedular rating 
for his service-connected lumbar spine and PTSD disabilities in 
this instance.  As stated above, marked interference with 
employment beyond that contemplated by the schedular criteria, as 
well as frequent periods of hospitalization due to his lumbar 
spine or PTSD disabilities, have not been shown.   

The Board acknowledges the Veteran's statements, included in the 
most recent psychiatric report from Dr. J., indicating that he 
left his job and was experiencing psychiatric symptoms such as 
paranoia, uncomfortability, and feeling unsafe.  However, such 
occupational impairment has already been appropriately accounted 
for in the Veteran's currently assigned schedular evaluations, 
which contemplated the occupational impairment due to his 
psychiatric symptomatology. 

In light of the foregoing, the Board finds that weight of the 
evidence indicates that the Veteran's service-connected lumbar 
spine and PTSD disabilities are not manifested by an exceptional 
or unusual disability picture so as to render impractical the 
application of the regular schedular standards.  As such, the 
Veteran's claim for an increased rating on an extraschedular 
basis for degenerative disc disease of the lumbar spine and PTSD 
is denied.


ORDER

Entitlement to an initial disability rating in excess of 20 
percent for degenerative disc disease of the lumbar spin on an 
extraschedular basis, pursuant to38 C.F.R. § 3.321(b), is denied.

Entitlement to an initial disability rating in excess of 70 
percent for posttraumatic stress disorder (PTSD) on an 
extraschedular basis, pursuant to38 C.F.R. § 3.321(b), is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


